12-3770
    Ighile v. Kingsboro ATC




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 18th day of March, two thousand fourteen.

    PRESENT:
                PIERRE N. LEVAL,
                ROSEMARY S. POOLER,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    Osaretin Ighile,

                              Plaintiff-Appellant,

                     v.                                                    12-3770


    Kingsboro ATC, OASAS NYS, Joseph Pais,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF -APPELLANT:                        Osaretin Ighile, pro se, Brooklyn, NY.

    FOR DEFENDANTS -APPELLEES:                       David Lawrence III, Assistant Solicitor General,
                                                     New York State Office of the Attorney General,
                                                     New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Townes, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Osaretin Ighile, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of Appellees with respect to his claims pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the New York City Human Rights Law,

N.Y.C. Admin. Code § 8-107. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321
F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all inferences

in favor of the nonmovant; the inferences to be drawn from the underlying facts revealed in

materials such as affidavits, exhibits, interrogatory answers, and depositions must be viewed in

the light most favorable to the nonmoving party. See Nationwide Life Ins. Co. v. Bankers

Leasing Ass’n, Inc., 182 F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46
F.3d 196, 202 (2d Cir. 1995)). Summary judgment is appropriate “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the nonmoving party.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       We review a district court’s decision to deny equitable tolling for abuse of discretion.

See Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 81 (2d Cir. 2003). We also review for


                                                 2
abuse of discretion a district court’s decision regarding whether to exercise supplemental

jurisdiction. See Pension Benefit Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v.

Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 726-27 (2d Cir. 2013).

       Here, an independent review of the record and relevant case law reveals that the district

court properly granted summary judgment. We affirm for substantially the same reasons stated

by the district court in its thorough September 11, 2012 decision. In particular, we note that even

if we considered the circumstances that conspired to prevent Ighile from receiving his right to

sue letter until October 27, 2007 extreme enough to warrant equitable tolling, Ighile still would

have been required to file this action on or before January 25, 2008, which he failed to do.

       We have considered all of Ighile’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                 3